DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings with 9 Sheets of Figs.1-7C received on 3/23/2021 are acknowledged and accepted.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
a)	Abstract is more than 150 words. Examiner suggests reducing the words to 150 or below.
b)	Abstract recites:
-“There is disclosed herein an image projector” in line 1. This is incorrect language. Examiner suggests –An image projector—
-“The image projector comprises a processing engine”. This is incorrect language. Examiner suggests –The image projector includes a processing engine--.
  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4,11, objected to because of the following informalities:  
Claim 4 recites “less that the angle” in line 2. This is incorrect. Examiner suggests –less than the angle--.
Claim 4 recites “the angle of incidence of light”. There is insufficient antecedent basis for this limitation. Examiner suggests –an angle of incidence of light--.
Claim 11 recites “an image projector” in line 2. There is insufficient antecedent basis for this limitation. Examiner suggests –the image projector--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,8-10, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, incidence angle is considered to be less than 30 degrees.
Claim 8 recites the limitation "the light modulation pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the light modulation pattern is the same as the computer-generated diffractive pattern or if the light modulation pattern is different. From the specification (Para 99) diffractive or a light modulation pattern comprise a computer-generated hologram. For the purposes of examination, “light modulation pattern” is considered to be computer generated diffractive pattern.
Claim 9 is dependent on Claim 8 and hence inherits its deficiencies.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, light receiving surface is considered to be a diffuser or a screen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5, 7-9,12,13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al (US 2009/0128872 A1, hereafter Christmas) in view of Ramachandran et al (WO 2004/064370 A2, hereafter Ramachandran).
Regarding Claim 1, Christmas teaches (fig 1) an image projector (optical projection system 10, p31, lines 1-5) arranged to project an image (target image p32, lines 1-8) onto a display plane (screen 70, p31, lines 8-10), wherein the image projector (optical projection system 10) comprises: 
	a processing engine (processor 50, p32, lines 1-3, p39, lines 1-5) arranged to output a computer-generated diffractive pattern (algorithm to derive phase data or image data 40, p32, lines 1-8, projecting an image using diffractive techniques, p3, lines 1-4, indicating a computer generated diffractive pattern) comprising a hologram (phase data 40, p32, lines 1-3, pattern of phase distributions or phase data are called a hologram, p5, lines 1-3) of an image (target image p32, lines 1-8) for projection and a lens function (lensing data component, lensing effect, data for lensing in store 53, p33, lines 1-11) corresponding to a lens (lensing effect, p33, lines 1-11) having a first optical power (lens corresponding to the lensing effect has first optical power); 
	a display device (spatial light modulator 20, p31, lines 1-5) arranged to display the computer-generated diffractive pattern (algorithm to derive phase data or image data 40, p32, lines 1-8, projecting an image using diffractive techniques, p3, lines 1-4, indicating a computer-generated diffractive pattern); 	
	an optical element (Fourier lens 60, p34, lines 1-4) between the display device (spatial light modulator 20, p31, lines 1-5) and the display plane (screen 70, p31, lines 8-10), wherein the optical element (Fourier lens 60, p34, lines 1-4) has a second optical power (Fourier lens 60 has a second optical power);
	a light source (laser 12, p31, lines 1-2) arranged to provide off-axis illumination (off-axis as in fig 1) of the display device (spatial light modulator 20, p31, lines 1-5)  in order to spatially-modulate light in accordance with the hologram (phase data 40, p32, lines 1-3, pattern of phase distributions or phase data are called a hologram, p5, lines 1-3)  and lens function (lensing data component, lensing effect, data for lensing in store 53, p33, lines 1-11), 	
	wherein the lens function (lensing data component, lensing effect, data for lensing in store 53, p33, lines 1-11)  of the computer-generated diffractive pattern (algorithm to derive phase data or image data 40, p32, lines 1-8, projecting an image using diffractive techniques, p3, lines 1-4, indicating a computer generated diffractive pattern) and the optical element (Fourier lens 60, p34, lines 1-4) collectively perform a transform of the hologram (phase data 40, p32, lines 1-3, pattern of phase distributions or phase data are called a hologram, p5, lines 1-3) such that a reconstruction (replay field, p34, lines 1-4) of the image (target image p32, lines 1-8) is formed on the display plane (screen 70, p31, lines 8-10) (p34, lines 1-10), 
	wherein the display device (spatial light modulator 20, p31, lines 1-5) is tilted with respect to the optical element (Fourier lens 60, p34, lines 1-4) by a first angle greater than zero (first angle as in fig 1).
	However, Christmas does not teach
	the display plane is tilted with respect to the optical element by a second angle greater than zero, 
	wherein the second angle is less than the first angle.
	Christmas and Ramachandran are related as projectors.
	Prior art in Ramachandran teaches (fig 20B), an image projector (projection system, p2, lines 1-2),
	wherein the display device (microdisplay, p128, lines 1-3) is tilted with respect to the optical element (projection lens 902, p128, lines 13-21) by a first angle (angle between microdisplay plane and tilted projection lens 902) greater than zero;
	the display plane (display screen, p128, lines 13-21) is tilted with respect to the optical element (projection lens 902, p128, lines 13-21) by a second angle (angle between tilted display screen and tilted projection lens 902) greater than zero, 
	wherein the second angle (angle between tilted display screen and tilted projection lens 902) is less than the first angle (angle between microdisplay plane and tilted projection lens 902) (considering the tilt of the microdisplay is opposite to the tilt of the plane of the projection lens 902 and tilt of the display screen is in the same direction as the tilt of the projection lens, the second angle is less than the first angle).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas to include the teachings of Ramachandran such that the display plane is tilted with respect to the optical element by a second angle greater than zero, wherein the second angle is less than the first angle for the purpose of improving focus problems by minimizing focus spots, (p127, lines 13-15, p128, lines 13-15).

Regarding Claim 5, Christmas-Ramachandran teach the image projector as claimed in claim 1, 
	wherein the difference between the first angle (angle between microdisplay plane and tilted projection lens 902, Ramachandran, fig 20B) and the second angle (angle between tilted display screen and tilted projection lens 902)   is a function of the ratio of the first optical power (lens corresponding to the lensing effect has first optical power, Christmas) to the second optical power (Fourier lens 60 has a second optical power, fig 1) (Ramachandran teaches (p128) that the plane of best focus is actually a plane of optimal focus as the best focused point lie along a spherical surface defined by the field of curvature of the projected image (p128, lines 1-5). Ramachandran teaches that the relative tilts of the display plane and the display are dictated by this field of curvature (p128, lines 6-8,12-19). In Christmas-Ramachandran’s combination, the field of curvature is defined by the software lens or lensing effect and the physical lens or Fourier lens 60 of Christmas. Hence, the difference between the first and second angle is dependent or is a function of the optical powers of the lensing effect and the physical lens, that is it is a function of a ratio of the first and second optical powers)

Regarding Claim 7, Christmas-Ramachandran teach the image projector as claimed in claim 1 
	wherein the optical element (Fourier lens 60, p34, lines 1-4, Christmas) is substantially perpendicular (perpendicular as in fig 1) to the propagation axis of spatially modulated light (light from spatial light modulator 20) from the display device (spatial light modulator 20, p31, lines 1-5) to the display plane (screen 70, p31, lines 8-10).

Regarding Claim 8, Christmas-Ramachandran teach the image projector as claimed in claim 1 
	wherein the processing engine (processor 50, p32, lines 1-3, p39, lines 1-5, Christmas) is arranged to calculate the light modulation pattern (algorithm to derive phase data or image data 40, p32, lines 1-8, projecting an image using diffractive techniques, p3, lines 1-4, indicating a computer generated diffractive pattern) in real-time (real-time, p5, lines 3-9) from an input (target image data, p5, lines 3-9).

Regarding Claim 9, Christmas-Ramachandran teach the image projector as claimed in claim 8 
	wherein the input (target image data, p5, lines 3-9, target image p32, lines 1-8, Christmas) is a received image for reconstruction (to create a replay field, p5, lines 3-9, p34, lines 1-4).

Regarding Claim 12, Christmas teaches (fig 1) a method of image projection (method of projecting an image, p3, lines 4-5, optical projection system 10, p31, lines 1-5), the method comprising: 
	providing a light modulation pattern (phase data or image data 40, p32, lines 1-8 plus lensing data, p33, lines 1-11) defining a propagation distance to an image plane (plane where an input image is projected in the replay field, p32, lines 3-7, the phase data distribution or the pattern defines the image plane and hence the distance where the image will be projected),
	wherein the light modulation pattern (phase data or image data 40, p32, lines 1-8 plus lensing data, p33, lines 1-11)  is (i) the combination of a Fourier hologram (phase data 40, p32, lines 1-3, pattern of phase distributions or phase data are called a hologram, p5, lines 1-3) of an image (target image p32, lines 1-8) and a lens function (lensing data component, lensing effect, data for lensing in store 53, p33, lines 1-11) corresponding to a lens (lensing effect, p33, lines 1-11) having a first optical power (lens corresponding to the lensing effect has first optical power);  or (ii) a Fresnel hologram; 
	displaying the light modulation pattern (phase data or image data 40, p32, lines 1-8 plus lensing data, p33, lines 1-11) on a display device (spatial light modulator 20, p31, lines 1-5); 
	illuminating (illuminating with a laser 12, p31, lines 1-2) the display device (spatial light modulator 20, p31, lines 1-5) at an angle of incidence greater than zero; and 	
	receiving, via an optical element (Fourier lens 60, p34, lines 1-4) between the display device (spatial light modulator 20, p31, lines 1-5) having a second optical power (Fourier lens 60 has a second optical power), spatially modulated light from the display device (spatial light modulator 20, p31, lines 1-5) on a display plane (screen 70, p31, lines 8-10) (p34, lines 1-10), 
	wherein the display device (spatial light modulator 20, p31, lines 1-5) is tilted with respect to the optical element (Fourier lens 60, p34, lines 1-4) by a first angle greater than zero (first angle as in fig 1).
	However, Christmas does not teach
	the display plane is tilted with respect to the optical element by a second angle greater than zero, 
	wherein the second angle is less than the first angle.
	Christmas and Ramachandran are related as projectors.
	Prior art in Ramachandran teaches (fig 20B), an image projector (projection system, p2, lines 1-2)
	wherein the display device (microdisplay, p128, lines 1-3) is tilted with respect to the optical element (projection lens 902, p128, lines 13-21) by a first angle (angle between microdisplay plane and tilted projection lens 902) greater than zero;
	the display plane (display screen, p128, lines 13-21) is tilted with respect to the optical element (projection lens 902, p128, lines 13-21) by a second angle (angle between tilted display screen and tilted projection lens 902) greater than zero, 
	wherein the second angle (angle between tilted display screen and tilted projection lens 902) is less than the first angle (angle between microdisplay plane and tilted projection lens 902) (considering the tilt of the microdisplay is opposite to the tilt of the plane of the projection lens 902 and tilt of the display screen is in the same direction as the tilt of the projection lens, the second angle is less than the first angle).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas to include the teachings of Ramachandran such that the display plane is tilted with respect to the optical element by a second angle greater than zero, wherein the second angle is less than the first angle for the purpose of improving focus problems by minimizing focus spots, (p127, lines 13-15, p128, lines 13-15).

Regarding Claim 13, Christmas-Ramachandran teach the method as claimed in claim 12 
	wherein the optical element (Fourier lens 60, p34, lines 1-4, Christmas) is arranged between the display device (spatial light modulator 20, p31, lines 1-5) and the display plane (screen 70, p31, lines 8-10),	
	wherein the light modulation pattern (phase data or image data 40, p32, lines 1-8 plus lensing data, p33, lines 1-11) and the optical element (Fourier lens 60, p34, lines 1-4)  collectively  perform a transform of the hologram (phase data 40, p32, lines 1-3, pattern of phase distributions or phase data are called a hologram, p5, lines 1-3) such that a reconstruction (replay field, p34, lines 1-4) of the image (target image p32, lines 1-8) is formed on the display plane (screen 70, p31, lines 8-10) (p34, lines 1-10).
Claim(s) 2-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al (US 2009/0128872 A1, hereafter Christmas) in view of Ramachandran et al (WO 2004/064370 A2, hereafter Ramachandran) and further in view of Taketomi et al (US 6,377,370 B1, hereafter Taketomi).
Regarding Claim 2, Christmas-Ramachandran teach the image projector as claimed in claim 1.
	However, Christmas-Ramachandran does not teach
	wherein the angle of incidence of light from the light source on the display device is less than 30 degrees, such as less than 20 degrees or less than 15 degrees.
	Christmas-Ramachandran and Taketomi are related as reconstruction of display holographic images.
	Taketomi teaches (fig 26)
	wherein the angle of incidence (incidence angle of illumination light, col 24, lines 57-59) of light (illumination light, col 24, lines 57-59) from the light source on the display device is less than 30 degrees, such as less than 20 degrees or less than 15 degrees (15 degrees, col 24, lines 65-67).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-Ramachandran to include the teachings of Taketomi wherein the angle of incidence of light from the light source on the display device is less than 30 degrees, such as less than 20 degrees or less than 15 degrees for the purpose of utilizing commonly used angles for illumination of holographic reconstruction using optical wavelengths  (col 22, lines 65-67).
Regarding Claim 3, Christmas-Ramachandran teach the image projector as claimed in claim 1.
	However, Christmas-Ramachandran does not teach
	wherein the display device and display plane are tilted in the same direction with respect to the optical element.
	Christmas-Ramachandran and Taketomi are related as reconstruction geometry.
	Taketomi teaches (fig 48B)
	wherein the display device (display apparatus 204, col 34, lines 6-10) and display plane (display plane 208 which has light reflected from hologram screen 202, col 34, lines 6-10) are tilted in the same direction (tilted as in fig 48B) with respect to the optical element (cylindrical lens 203, col 34, lines 6-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-Ramachandran to include the teachings of Taketomi wherein the display device and display plane are tilted in the same direction with respect to the optical element for the purposes of having a small divergence angle along z direction (col 34, lines 24-27).
 
Regarding Claim 4, Christmas-Ramachandran teach the image projector as claimed in claim 1.
	However, Christmas-Ramachandran does not teach
	wherein the difference between the first angle and second angle is less than the angle of incidence of light from the light source on the display device.
	Christmas-Ramachandran and Taketomi are related as reconstruction of display holographic images.
	Taketomi teaches (fig 26)
	wherein the angle of incidence (incidence angle of illumination light, col 24, lines 57-59) of light (illumination light, col 24, lines 57-59) from the light source on the display device is 15 degrees (15 degrees, col 24, lines 65-67).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-Ramachandran to include the teachings of Taketomi wherein the difference between the first angle  and second angle is less than the angle of incidence of light from the light source on the display device (Ramachandran teaches display screen and microdisplay are tilted a few degrees, p128, lines 13-23 and hence first and second angles are a few degrees. Combining with Taketomi who teaches incidence angle is 15 degrees, Christmas-Ramachandran-Taketomi teach that difference between first and second angles is less than the angle of incidence) for the purposes of utilizing commonly used angles for illumination of holographic reconstruction using optical wavelengths (col 22, lines 65-67).	

Claim(s) 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al (US 2009/0128872 A1, hereafter Christmas) in view of Ramachandran et al (WO 2004/064370 A2, hereafter Ramachandran) and further in view of Christmas et al (US 2019/0041797 A1, hereafter Christmas’797).
Regarding Claim 10, Christmas-Ramachandran teach the image projector as claimed in claim 1.
	However, Christmas-Ramachandran does not teach
	wherein the display plane comprises a light- receiving surface such as a screen or diffuser.
	Christmas-Ramachandran and Christmas’797 are related as image projectors.
	Christmas’797 teaches (fig 1)
	wherein the display plane comprises a light- receiving surface (light receiving member or surface, p51, lines 7-11) such as a screen or diffuser (screen or diffuser, p51, lines 7-11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-Ramachandran to include the teachings of Christmas’797 wherein the display plane comprises a light- receiving surface such as a screen or diffuser for the purposes of utilizing an improved head-up display (p118, lines 1-4).

Regarding Claim 11, Christmas-Ramachandran teach the image projector as claimed in claim 1.
	However, Christmas-Ramachandran does not teach
	a head-up display comprising the image projector
	Christmas-Ramachandran and Christmas’797 are related as image projectors.
	Christmas’797 teaches (fig 4)
	a head-up display (head-up display, p7, lines 1-5, p94, lines 1-4) comprising the image projector (holographic projector, p100, lines 1-2),
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-Ramachandran to include the teachings of Christmas’797 a head-up display comprising the image projector for the purposes of utilizing an improved head-up display (p118, lines 1-4).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.V.D./
Jyotsna V Dabbi								6/17/2022Examiner, Art Unit 2872


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872